UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8206


ANTONIO SAUNDERS,

                  Plaintiff - Appellant,

             v.

BUCKNER, Corrections Officer; K. CLAY, Master Jail Officer;
BUDD, Officer; BYNUM, Master Jail Officer; G. EDWARDS,
Officer; SIMMONS, Officer; S. WILKINS, Sgt.; A. ESMILLER,
Master Jail Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-00501-LMB-JFA)


Submitted:    October 15, 2009              Decided:   October 28, 2009


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Saunders, Appellant Pro Se. Samuel Lawrence Dumville,
NORRIS, ST. CLAIR & LOTKIN, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio   Saunders       appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the   record       and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Saunders v. Buckner, No. 1:07-cv-00501-LMB-JFA (E.D. Va.

filed Aug. 28, 2008; entered Sept. 2, 2008).                   We dispense with

oral   argument     because    the    facts     and   legal    contentions     are

adequately    presented   in    the     materials     before     the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2